          Case 2:19-cv-01727-RAJ-BAT Document 100 Filed 03/11/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 9

10   DONTE BELL,
11                            Plaintiff,               CASE NO. 2:19-cv-01727 RAJ-BAT

12          v.                                         PROPOSED ORDER

13   NATIONAL CREDIT SERVICES INC.,
14                            Defendants.
15
           Having reviewed the Report and Recommendation of the Honorable Brian A.
16
     Tsuchida, United States Magistrate Judge, any objections or responses to that, and the
17
     remaining record, the Court finds and ORDERS:
18
           (1)    The Court ADOPTS the Report and Recommendation.
19
           (2)    Defendant National Credit Systems, Inc.’s (“NCS”) Motion for Rule 11
20
     Sanctions (Dkt. 82) is DENIED.
21

22         (3)    Plaintiff’s attorney may file an affidavit setting out attorney’s fees and costs

23   incurred in defending NCS’s motion for sanctions within ten (10) days of this Order.




     PROPOSED ORDER - 1
          Case 2:19-cv-01727-RAJ-BAT Document 100 Filed 03/11/21 Page 2 of 2




 1         (4)   The Clerk is directed to send copies of this Order to the parties and to Judge

 2   Tsuchida.
 3         Dated this 11th day of March, 2021.
 4

 5                                                  A
 6                                                  The Honorable Richard A. Jones
                                                    United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     PROPOSED ORDER - 2
